Walton, J.
Exceptions to a compulsory nonsuit. The presiding justice seems to have assumed that when land is bounded on a private way, the same rule applies as when land is bounded on a highway, and that land so bounded extends to the center of the way. This was erroneous.
It is undoubtedly true that when land is bounded on a highway, it extends to the center of the way; but it is equally well settled in this State, whatever the rule may be elsewhere, that when land is bounded on a private way, it extends only to the side line of the way. Bangor House v. Brown, 33 Maine, 309; Ames v. Hilton, 70 Maine, 36.

Hxeeptions sustained.